*659MEMORANDUM**
Lolita Gica De Santos, a native and citizen of the Philippines, petitions for review of an order of the Board of Immigration Appeals affirming without opinion an immigration judge’s denial of her application for suspension of deportation.
De Santos’ contention that the Board denied her due process by applying the streamlining procedures to her appeal is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-52 (9th Cir.2003) (en banc) (holding that streamlining does not violate an alien’s due process rights), and we lack jurisdiction to review the immigration judge’s discretionary determination that De Santos did not demonstrate the requisite extreme hardship. Id. at 853. Because the unreviewable hardship determination precludes relief under former section 244 of the Immigration and Nationality Act, 8 U.S.C. § 1254, De Santos’ challenge to the immigration judge’s evaluation of her moral character is moot.
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), De Santos’ voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.